Citation Nr: 1042605	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder, from October 31, 2005 through 
January 6, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, since January 7, 2010.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2009, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, this 
appeal is again remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran is seeking a higher evaluation for his 
service-connected post-traumatic stress disorder (PTSD).  After 
reviewing the Veteran's claims folder, the Board concludes that 
additional development is necessary in order to comply with VA's 
duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002 & Supp. 2009).

In October 2009, the Board remanded this matter for additional 
evidentiary development, including obtaining updated treatment 
records and providing the Veteran with an updated VA examination 
for PTSD.

Later in October 2009, the AMC received a May 2009 
hospitalization report from the RO.  The report indicated that 
the Veteran was hospitalized for treatment of his PTSD.  The 
envelope in which this record was delivered is included in the 
Veteran's claims file, and a review of the evidence of record 
does not reveal any other documents having been included in this 
correspondence.

In February 2010, the AMC issued a rating decision which granted 
an increased disability rating of 50 percent for the Veteran's 
PTSD, effective from January 7, 2010.  The coding sheet attached 
to this rating decision indicates that the Veteran had been 
awarded a temporary total disability rating pursuant to 38 C.F.R. 
§ 4.29, effective from May 4, 2009 through May 31, 2009, and 
presumably based upon the Veteran's hospitalization for PTSD.

The Veteran's current claims folder, along with a temporary 
folder from the AMC, does not include a copy of the rating 
decision that awarded a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29.  As such, it is unclear if any 
additional pertinent evidence may be on file concerning this case 
at the RO.  Accordingly, the AMC must request that a complete 
copy of any temporary file relating to the Veteran.

Pursuant to the Board's October 2009 remand, the Veteran was 
asked to identify and return a VA Form 21-4142, Authorization and 
Consent to Release Information, for each health care provider who 
had treated him for his PTSD since October 2005.  Although the 
evidence of record indicates that pertinent medical records are 
available, the Veteran failed to reply to this request for 
records.  As it is clear that additional pertinent records exist, 
the AMC should provide the Veteran another opportunity to comply 
with this request.  The Veteran is reminded, however, that the 
"duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Veteran has submitted numerous records which state that he is 
unemployed due to his PTSD and other service-connected 
disabilities.  Thus, the Board finds that the issue of 
entitlement to TDIU has been raised by the record.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that 
once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider a total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans Claims 
has held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.  As the AMC has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the AMC for 
adjudication.

If, in the course of adjudicating this issue, the AMC determines 
that the Veteran does not meet the rating criteria for TDIU under 
38 C.F.R. § 4.16(a) (2010), but his service-connected 
disabilities prevent him from following a substantially gainful 
occupation, the provisions of 38 C.F.R. § 4.16(b) must be 
followed.  These provisions state that a claim for TDIU may be 
referred to the Compensation and Pension Service when a Veteran 
does not meet the percentage standards of 38 C.F.R. § 4.16(a) but 
is otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following actions:

1.	The AMC must request a complete copy of 
any temporary file that may exist at the 
RO relating to the Veteran, to include the 
rating decision awarding him a temporary 
total disability rating, effective May 
2009.  If no such file exists, the AMC 
must conduct the appropriate search in 
order to locate the missing rating 
decision relating to this award, and the 
documents relied upon in making this 
determination.

2.	The AMC must contact the Veteran to provide 
him another opportunity to identify all VA 
and non-VA medical providers who have 
treated him for PTSD since October 2005.  
AMC must specifically request medical 
records from R.R., S.A.-P.A.-C, of the 
P.O.H. Medical Center, Pontiac Veteran's 
Clinic, and from D.S., M.D.  Based on his 
response, the AMC must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of his 
response, the AMC must seek all of the 
Veteran's treatment records from the VA 
medical center in Battle Creek, 
Michigan, from October 2005 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the AMC.  If, after making 
reasonable efforts to obtain named records 
the AMC is unable to secure same, the AMC 
must notify the Veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts that 
the AMC made to obtain those records; (c) 
describe any further action to be taken by 
the AMC with respect to the claim; and (d) 
that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.	The AMC must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU, it must also include 
a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability).

4.	The Veteran must be provided an 
examination to determine the effects of 
his service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case 
and the claims file, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

5.	The AMC must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

6.	After the above actions have been 
completed, the AMC must adjudicate the 
issues on appeal, to include the claim of 
entitlement to TDIU.  If, in the course of 
adjudicating this claim, the AMC finds 
that the Veteran does not meet the rating 
criteria under 38 C.F.R. § 4.16(a), but 
his service-connected disabilities prevent 
him from following a substantially gainful 
occupation, the AMC must refer the appeal 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to TDIU.  
Thereafter, the AMC must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.  If the claims on appeal remain 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

